[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         

No. 97-2364

                    AHMED ALEXANDER KAMARA,

                          Petitioner,

                              v.

            IMMIGRATION AND NATURALIZATION SERVICE,

                          Respondent.

                                         

              ON PETITION FOR REVIEW OF AN ORDER

              OF THE BOARD OF IMMIGRATION APPEALS

                                         

                            Before

                    Torruella, Chief Judge,
               Selya and Stahl, Circuit Judges.

                                         

Stephen A. Lagana and Lagana &amp; Associates on brief for petitioner.
Frank W. Hunger, Assistant Attorney General, David M. McConnell,
Assistant Director, Office of Immigration Litigation, and Allen W.
Hausman, Senior Litigation Counsel, Office of Immigration Litigation,
Civil Division, U.S. Department of Justice, on brief for respondent.

                                         

                        APRIL 16, 1998
                                         

  Per Curiam.  This petition for review is frivolous. 
Petitioner raises no cognizable challenge to the order of the
Board of Immigration Appeals finding his appeal untimely. 
Instead, petitioner attempts to raise claims not addressed in
that order.  We have no jurisdiction to consider those claims.
    The order is affirmed.  See 1st Cir. Loc. R. 27.1.  The
stay of deportation granted by this court now is lifted.